Citation Nr: 0934905	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
ankle strain.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 
1996, from September 2001 to September 2002, and from 
February 2003 to August 2003.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal of rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The Board notes that in a June 2007 rating decision, the RO 
denied the Veteran's claims for an initial compensable rating 
for a smallpox vaccination scar, service connection for a 
right shoulder condition, service connection for PTSD, and an 
initial compensable rating for a left ankle strain.  In the 
same rating decision, the RO also granted the Veteran service 
connection for a left foot strain with mild pes planus, and 
service connection for a left knee strain.  

In his August 2007 VA Form 9, the Veteran indicated that he 
was only appealing the issues of service connection for a 
right shoulder condition, service connection for PTSD, and a 
compensable rating for a left ankle strain.  

The Board also notes that during his February 2009 Video 
Conference hearing, the Veteran indicated that he wished to 
withdraw his appeal for service connection for a right 
shoulder condition.  

Accordingly, the Board finds that the only issues on appeal 
before the Board at this time are service connection for PTSD 
and an initial compensable rating for a left ankle strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that at the time of his Video Conference 
hearing in February 2009, the Veteran submitted additional 
medical evidence related to his claim for service connection 
for PTSD.  See August 2007 USAF Physical Evaluation Board 
report and Line of Duty Determination.  He has not waived his 
right to have this evidence initially considered by the RO.  
Moreover, his representative requests that the case be 
remanded for RO consideration of the newly submitted 
evidence.  See February 2009 statement.

The Board also notes that the Veteran contends that the 
currently assigned noncompensable evaluation does not 
accurately reflect the severity of his left ankle disability.  
The record reflects that the Veteran was afforded his most 
current VA examination to determine the degree of severity of 
his left ankle disability in May 2007.  The VA examiner 
indicated in her report that the Veteran complained of only 
mild discomfort at an intensity of 2-3/10 on weight-bearing 
of the left ankle.  She also reported that the Veteran denied 
stiffness, weakness, heat, swelling, fatigue or lack of 
endurance of the left foot, as well as any incapacitating 
flares of his left foot.  According to the VA examiner's 
report, on physical examination of the Veteran's left foot 
there was no weakness noted of the foot or ankle area and 
there was excellent motion and manipulation of the Achilles 
tendon and the ankle, without pain.  The examiner also noted 
that examination of the left foot revealed tenderness of the 
dorsum of the foot over the third, fourth and fifth 
metatarsals.  However, there was no heat, swelling, 
tenderness of the foot, metatarsals and joints of the digits.  
Furthermore, according to the examiner, although the Veteran 
was unable to actively flex the third, fourth, fifth MTP, PIP 
and DIP joints, the joints could be passively flexed by the 
examiner without pain.  The examiner also noted that there 
was no tenderness of any of the digits, nor of the joints, 
and active and passive flexion of the joints of the first and 
second toes on the left were within normal limits.  

The Veteran argues that the May 2007 VA examiner refused to 
accept his overt expressions of pain during her physical 
examination of his left ankle.  Specifically, he claims that 
the VA examiner "accused him of lying about pain during her 
examination of his ankle, even though he insisted at the time 
that he was experiencing pain when she rotated and flexed the 
joint."  See February 2009 statement.  Contrary to what the 
May 2007 examiner reported, the Veteran contends that he 
experiences "excruciating" pain all day, as well as a 
constant ache in the ankle, which is aggravated by prolonged 
standing.  He also claims to have a constant popping in the 
ankle that is extremely painful.  The Veteran also claims to 
experience occasional swelling of the ankle when standing on 
it all day.  In addition, he claims that the pain in his left 
ankle gets worse with continued use, and that range of motion 
for his left ankle is limited compared to his right ankle.  
In essence, the Veteran contends that the evaluation for his 
left ankle disability should be higher based on functional 
impairment due to pain in accordance with 38 C.F.R. § 4.59.  
See February 2009 Video Conference hearing transcript.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, 
when rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint. A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

The Board also notes that the Veteran has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002). 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).
Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by 
Dingess v. Nicholson and Vazquez-Flores 
v. Peake.

2.  Undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the Veteran.  If it 
is unsuccessful in obtaining any such 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Arrange for the Veteran to be given 
a VA examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of 
his service-connected left ankle 
disability.

The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  
A complete rationale should be given 
for all opinions and conclusions 
expressed.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
disability on the Veteran's ability to 
work.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the Veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  Readjudicate the Veteran's claims in 
view of all additional evidence that may be 
obtained and the records received at the 
February 2009 hearing, including the August 
2007 Physical Evaluation Board report and 
Line of Duty Determination.  If the benefit 
sought on appeal is not granted, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




